On November 29, 2006, this court found Romane Rickels to be a vexatious litigator under S.Ct.Prac.R. XIV(5XB). This court further ordered that Rickels was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On June 1, 2007, Rickels submitted an application for leave to file an original action in mandamus against the Third Appellate District Judges. Upon review of the proffered filing, the court finds it to be without merit. Accordingly,
It is ordered by the court that Romane Rickel’s June 1, 2007 application for leave is denied.